DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary amendment received on 10/01/2021 has been considered. It is noted that claim 1 has been canceled. New claims 2-21 has been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,870. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a system for use in a gaming system.
Claims 2-21 of the present application, discloses every element and limitation of Claims 1-20 of US Patent 11,132,870. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
17/485,635
11,132,870
2. (new) An apparatus comprising: 

a plurality of sensing devices configured to detect outcomes from a plurality of sets of a same number of games and communicate the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive; and 

a computing device configured to control: 

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games into aggregated outcomes, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 

receiving, from a mobile client device over the communication network, during play of the plurality of sets, a wager defined by the aggregated outcomes from first games of first sets of the plurality of sets, in which the wager is for remaining games in the plurality of sets; 




for each of the remaining games, determining whether a suboutcome of the wager is a winning suboutcome based on aggregated outcomes of the remaining games; and 



determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the remaining games.

15. (new)	A method comprising: 

controlling, by at least one processor: 

detecting, by a plurality of sensing devices, outcomes from a plurality of sets of a same number of games; 

communicating the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive; 

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games into aggregated outcomes, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 

receiving, from a mobile client device over the communication network, during play of the plurality of sets, a wager defined by the aggregated outcomes from first games of first sets of the plurality of sets, in which the wager is for remaining games in the plurality of sets; 




for each of the remaining games, determining whether a suboutcome of the wager is a winning suboutcome based on aggregated outcomes of the remaining games; and 



determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the remaining games.

21. (new) A non-transitory storage medium configured to store instructions which, when executed by at least one processor, control: 

detecting, by a plurality of sensing devices, outcomes from a plurality of sets of a same number of games; 

communicating the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive; 

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games into aggregated outcomes, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 

receiving, from a mobile client device over the communication network, during play of the plurality of sets, a wager defined by the aggregated outcomes from first games of first sets of the plurality of sets, in which the wager is for remaining games in the plurality of sets; 




for each set of the remaining games, determining whether a suboutcome of the wager is a winning suboutcome based on the aggregated outcomes of the remaining games; and 


determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the remaining games.
1. An apparatus comprising:

a plurality of sensing devices configured to detect outcomes from a plurality of sets of a same number of games and communicate the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive; and 

a computing device configured to control: 

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 


receiving, from a mobile client device over the communication network, a wager defined by the aggregated outcomes from the sets; determining a series of games including a first plurality of sets from the plurality of sets of the same number of games, in which a number of games of the series is equal to the same number multiplied by a number of the first plurality of sets; 

for each set of the first plurality of sets in the series of games, determining whether a suboutcome of the wager is a winning suboutcome based on the aggregated outcomes of the games in the respective set of the first plurality of sets; and 

determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the first plurality of sets. 


14. A method comprising: 

controlling, by at least one processor: 

detecting, by a plurality of sensing devices, outcomes from a plurality of sets of a same number of games; 

communicating the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive;

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 


receiving, from a mobile client device over the communication network, a wager defined by the aggregated outcomes from the sets; determining a series of games including a first plurality of sets from the plurality of sets of the same number of games, in which a number of games of the series is equal to the same number multiplied by a number of the first plurality of sets; 

for each set of the first plurality of sets in the series of games, determining whether a suboutcome of the wager is a winning suboutcome based on the aggregated outcomes of the games in the respective set of the first plurality of sets; and 

determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the first plurality of sets.


20. A non-transitory storage medium configured to store instructions which, when executed by at least one processor, control: 

detecting, by a plurality of sensing devices, outcomes from a plurality of sets of a same number of games; 

communicating the outcomes over a communication network, in which sets of the plurality of sets are consecutive and mutually exclusive; 

receiving the outcomes, from the plurality of sensing devices, over the communication network; 

aggregating the outcomes from each set of the plurality of sets of the same number of games, in which the aggregating the outcomes includes making a respective comparison for each set of the plurality of sets of at least one of first outcomes and second outcomes in the games and wins and losses in the games; 


receiving, from a mobile client device over the communication network, a wager defined by the aggregated outcomes from the sets; determining a series of games including a first plurality of sets from the plurality of sets of the same number of games, in which a number of games of the series is equal to the same number multiplied by a number of the first plurality of sets; 

for each set of the first plurality of sets in the series of games, determining whether a suboutcome of the wager is a winning suboutcome based on the aggregated outcomes of the games in the respective set of the first plurality of sets; and 

determining whether the wager is a winning wager based on a number of winning suboutcomes determined from the first plurality of sets.

This is an obviousness-type double patenting rejection,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohshima discloses user interface apparatus, user interface method, game apparatus and program storage medium; Keilwert et al discloses object detection and interaction for gaming systems; Saunders et al discloses system and method for connecting gaming devices to a network for remote play; Paravia et al discloses gaming system with location verification; Cunningham discloses optimizing location-based mobile gaming application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715